HEAITORNEY                 GENERAL
                       OFTEXAS




Hor;omble Homer Garrison, Jr., Cireotor
Cepnrtment of Puolic Safety
Camp Mabry
Austin, Texas

Dear Sir:                           Opinipn No. O-3328
                                    Reg Whether or not the vehicles
                                         making up e "combination of
                                         vehicles" measured as a un!t
                                         under the Scientific Truck 3ill
                                         should be registered separately
                                         or together under Artiole
                                          66758,   Y.A.C.S.

           This is in reply to your request for our opinion on House Bill
No. 19, known as the Scientific Truck Bill, reoently passed by tho Forty-
sevsnth Legislature. Your request saysr

           "Inasmuch as the present registration law requires
    the truck tractor to be registered under one rate and the
    semi-trailer under another, vredo not know how to advise
    parties to register their combination vehicles. It appears
    that in this Bill a combination is considered one vehicle."

           Your request has reference to that part of said House Bill No.
19, which reads as follows:

           "Section 5. Except as otherwise provided by law,
    no oommarcial motor vehicle, truck-tractor, trailer, or
    semi-trailer, nor oombination of suoh vehicles, shall be
    operated over, on. or upon the public highways outside
    the limits of an incorporated city or tom, the total gross
    weight of which exoeeds that given by the following formula:

           "W equals C times (L plus 40). where
           'W equals total gross weight, including load and
    vehicle. in poundsr
           "C equals 7001
           "L equals the distance between the first and last
    axles of a vehicle or combination of vehicles. in feet.
           "Under the foregoing formula, the gross weight is
    ascertained by adding forty (40) to the distanoe in feet
    between the first and last axles of a vehicle or oombination
    of vehicles and multiplying this sum by seven hundred (700).
Honorable Homer Garrison, Jr., pege 2             O-3326



    Provided, however, the gross weight shell never exceed
    thirty-eight thousand (36,000) pounds.

           "Provided, however, the gross weight permitted by
    the foregoing formula shell be subjeot to the following
    restriations and limitationsr

          'No such vehicle nor combination of vehioles shall
   have e greater weight than six hundred (600) pounds per
   inch width of tire upon any wheel concentreted upon the surfaoe
   of the highway and using high-pressure tires, end e greater
   weight than six hundred end fifty (650) pounds per inch width
   of tire upon any wheel aoncentrated upon the surface of the
   highway end using low-pressure tires, end no wheel shall
   carry a load in excess of eight thousand (6,000) pounds on
   high-pressure tires end nine thousand (9,000) pounds on low-
   pressure tires, nor any axle a load in excess of sixteen
   thousand (16,000) pounds on high-pressure tires, end eighteen
   thousand (16,000) pounds on low-pressure tires. An axle
   load shell be defined es the total load on all wheels whose
   centers may be included between two parallel transverse
   vertical planes forty (40) inches apart."

Said above quoted provision in said Saientifio Truck Bill is en amendment
replacing Se&ion 5 of the present Article 627~1of Vernon's Annotated
Penal Code of Texas.

            Said Article 627~1,V.A.P.C., deals primarily with the size,
weight, and manner of operation of motor vehicles CD the highways in Texas.
Said Article 627a was originally passed in 1929 es Senate Bill Bo. 11,
Chapter 42, page 72, Forty-first Legislature, 2nd Called Session, and a-
mended in 1931, by House Bill No. 336, Chapter 262, page 507, Forty-
second Legislature, Regular Session.

           Artiale 911b of Vernon's Annotated Revised Civil Statutes of
Texas provides for the regulation by the Railroad Commission of Texas of
motor propelled vehicles used in transporting property for compensation
or hire over the highweys in this State. Said Article 911b, V.A.C.S.,
was originally passed in 1929 es House Bill No. 654, Chapter 314, page
696, Forty-first Legisleture, Regular Session, and amended in 1931 by
House Bill No. 335, Chapter 277, page 480, Forty-second Legislature,
Regular Session.

           Artiole 6675a of Vernon's Annotated Revised Civil Statutes of
Texas provides for the registration of all motor vehicles, trailers end
semi-trailers used on the State highways end fixes a soale of license fees
to be paid on the various types of motor vehicles, trailers end semi-
trailers. Said Article 6675a, V.A.C.S., was originally passed ia 1929 as
House Bill No. 6, Chapter 66, page 172, Forty-first Legislature, Second
Called Sessions, end has been amended on several ocaasions, since that time.
_   .. -




    honorable homer Garrison, Jr., pege 3            O-3326




               The Scientific Truck Bill, quoted in pert above, emending
    Article 827a, V.A.P.C., deals with a combination of vehioles es one unit,
    that is, for the purposes of said Scientific Truck Bill emending Article
    627a, V.A.P.C., e combination of vehicles used together are measured and
    considered es one mechanism. As heretofore pointed out, the purpose of
    said Article 627a, V.A.P.C., is to regulate the siee, weight, end manner
    of operation of motor vehicles on the highways.

               Tieessume that you have reference to Article 6675a, V.A.C.S.,
    when you say that "the present registration law requires the truck
    tractor to be registered under one rate and the semi-trailer under another
    ........." That statement is true. The purpose of said Article 6675a,
    V.A.C.S., was to provide for e method of registration of all motor vehicles,
    trailers end semi-trailers used on the highways.

               It is apparent that in providing for a method of registration
    in Article 6675a, V.A.C.S., the Legislature deemed it best to require thst
    each motor vehicle, trailer end semi-trailer be registered separately.
    However, it is equally apperent that in fixing limitations on the size,
    weight end operation of trucks, trailers end semi-trailers on the highways,
    in the Scientific Truck Bill, emending Article 827a, V.A.P.C., a combi-
    nation of vehicles is to be measured es e unit. !% see no objection to
    dealing with trucks end trailers separately in carrying out the terms of
    one law, to-wit, the registration law, end dealing with trucks end trailers
    collectively es one unit under the law regulating size end weight when
    they ere operated together es .acombination. The legislature probably
    considered that when the State keeps a record of all of the motor vehicles,
    trailers end semi-trailers in the State under the registration lews of
    this State all such vehicles should be registered separately even though
    some of them are used together in one combinetion, but in regulating the
    size, weight end operation of vehicles for the purposes of safety on the
    highways a better result could be obtained by applying the limitations
    end rules es to size, weight end operations to each combination of
    vehicles es if it was one unit.

               Our answer to your inquiry is thet every motor vehicle, in-
    cluding truck tractors, end every trailer end semi-trailer, used upon
    the public highways of this State, should be registered separately under
    the terms of Artiale 6675~~. V.A.C.S., even though two or more are used
    together es e combination end are aonsidered e "combination of vehicles"
    under the Scientific Truck Bill.

               In your letter requesting this opinion you asked for .a crim-
    inal complaint form to be used in the prosecution of cases for violations
    of the Scientific Truck Bill. Enolosed is such e form.
                                                               -   ..   _




Honorable Homer Garrison, Jr., page 4             O-3326



                                        Yours very truly

                                 ATTORNEY GENERAL OF TEXAS



                                        By S/Ceail C. Rotsch
                                             Cecil C. Rotsch

CCR:db:wc


AFTROVED MAY 26, 1941
 s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL

Approved Opinion Committee By s/EW@ Chairman